                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


DEREK HEADRICK,

              Plaintiff,

      v.                                            Case No. 19-CV-1127

JOHN MANLOVE, et al.,

              Defendants.


                              SCREENING ORDER


      Plaintiff Derek Headrick, an inmate confined at Waupun Correctional

Institution, filed a pro se complaint under 42 U.S.C. § 1983 alleging that the

defendants violated his constitutional rights. This order resolves Headrick’s motion

for leave to proceed without prepaying the filing fee and screens his complaint.

      The court has jurisdiction to resolve Headrick’s motion to proceed without

prepaying the filing fee and to screen the complaint in light of Headrick’s consent to

the full jurisdiction of a magistrate judge and the Wisconsin Department of Justice’s

limited consent to the exercise of magistrate judge jurisdiction as set forth in the

Memorandum of Understanding between the Wisconsin Department of Justice and

this court.

   1. Motion for Leave to Proceed without Prepaying the Filing Fee

      The Prison Litigation Reform Act (PLRA) applies to this case because Headrick

was a prisoner when he filed his complaint. See 28 U.S.C. § 1915(h). The PLRA allows
the court to give a prisoner plaintiff the ability to proceed with his case without

prepaying the civil case filing fee. 28 U.S.C. § 1915(a)(2). When funds exist, the

prisoner must pay an initial partial filing fee. 28 U.S.C. § 1915(b)(1). He must then

pay the balance of the $350 filing fee over time, through deductions from his prisoner

account. Id.

      On August 6, 2019, the court ordered Headrick to pay an initial partial filing

fee of $12.31. (ECF No. 5.) Headrick paid that fee on August 16, 2019. The court will

grant Headrick’s motion for leave to proceed without prepaying the filing fee. He must

pay the remainder of the filing fee over time in the manner explained at the end of

this order.

   2. Screening the Complaint

      2.1 Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint if the prisoner raises

claims that are legally “frivolous or malicious,” that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915A(b).

      In determining whether the complaint states a claim, the court applies the

same standard that applies to dismissals under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v.

Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a claim,

                                           2
a complaint must include “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain

enough facts, accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that

someone deprived him of a right secured by the Constitution or the laws of the United

States, and that whoever deprived him of this right was acting under the color of state

law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing

Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). The court

construes pro se complaints liberally and holds them to a less stringent standard than

pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792

F.3d 768, 776 (7th Cir. 2015)).

       2.2 Headrick’s Allegations

       Headrick alleges that defendant Dr. John Manlove referred him to a pain clinic

to address his complaints of pain following a spinal surgery. He asserts that Dr.

Manlove did not make sure the appointment was scheduled. He also asserts that John

and Jane Doe defendants did not schedule the appointment. According to Headrick,

defendant Jane Marchant supervises the Doe defendants and is responsible for their

failure to schedule an appointment under a theory of respondeat superior. Although

                                             3
Headrick does not expressly state so, the court assumes that he continued to

experience pain as a result of not being able to go to the pain clinic as prescribed.

      2.3 Analysis

      For a prison official to be personally liable, he must have participated in some

way with the alleged constitutional violation. Vance v. Peters, 97 F.3d 987, 991 (7th

Cir. 1996) (“Section 1983 creates a cause of action based on personal liability and

predicated upon fault; thus, liability does not attach unless the individual defendant

caused or participated in a constitutional deprivation.”) (internal quotation marks

and citation omitted); see also Palmer v. Marion Cnty., 327 F.3d 588, 594 (7th Cir.

2003). This generally means that a person will not be held liable for the misdeeds of

their coworkers.

      Headrick concedes that Dr. Manlove responded to his complaints of pain by

referring him to a pain clinic. Headrick’s only basis for stating a claim against Dr.

Manlove is that he did not “make sure an appointment was scheduled.” (ECF No. 1

at 2. Headrick acknowledges, however, that it was not Dr. Manlove’s responsibility

to schedule the appointment. Scheduling appointments is an administrative function

for which the Doe defendants were responsible. Accordingly, Headrick cannot state a

claim against Dr. Manlove on the basis that the Doe defendants failed to schedule an

appointment.

      Headrick also fails to state a claim against Marchant. The doctrine of

respondeat superior cannot be used to hold a supervisor liable for the misconduct of a

subordinate. Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995). The only time a

                                           4
supervisor will be held liable for a subordinate’s misconduct is if the supervisor

directs or consents to the misconduct. For example, the supervisor “must know about

the conduct and facilitate it, approve it, condone it, or turn a blind eye” for fear of

what they might see. Id. (quoting Jones v. City of Chicago, 856 F.2d 985, 992 (7th

Cir.1988)). “[S]upervisors who are merely negligent in failing to detect and prevent

subordinates’ misconduct are not liable.” Jones, 856 F.2d at 992. Headrick explains

that he is suing Marchant because she supervises the Doe defendants. This, on its

own, is not enough for Headrick to state a claim against under § 1983.

      Finally, Headrick fails to state a claim against the Doe defendants based on

his allegations that they failed to schedule an appointment for him at the pain clinic.

To state a claim under the Eighth Amendment, a plaintiff must allege that: “(1) the

harm that befell [him was] objectively, sufficiently serious and a substantial risk to

[] her health or safety, and (2) the individual defendants were deliberately indifferent

to the substantial risk to the prisoner’s health and safety.” Collins v. Seeman, 462

F.3d 757, 760–61 (7th Cir. 2006). “[N]egligent or inadvertent failure to provide

adequate medical care is insufficient to state a deliberate indifference claim….” Gil

v. Reed, 381 F.3d 649, 661 (7th Cir. 2004).

      Under the federal notice pleading standard, a plaintiff must give only a plain

and short statement of his claim, which means that a plaintiff need only give a

defendant fair notice of the grounds upon which his claim rests. Fed. R. Civ. P. 8(a)(2);

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson,

355 U.S. 41, 47 (1957)). However, a complaint that offers mere “labels and

                                           5
conclusions” or a “formulaic recitation of the elements of a cause of action will not do.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555). To

state a claim, a complaint must contain sufficient factual matter, accepted as true,

“that is plausible on its face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations “must be

enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at

555 (citation omitted).

      Headrick has not pleaded facts to support a reasonable inference that the Doe

defendants’ failure to schedule an appointment at the pain clinic was due to

deliberate indifference rather than simply due to negligence. To state a deliberate-

indifference claim, Headrick must provide the court with factual allegations that

would support a conclusion that the Doe defendants did not simply make a mistake,

but rather that they consciously disregarded the risk of harm that would befall

Headrick when they failed to schedule the appointment.

      Although Headrick cannot proceed against the Doe defendants on his claim as

alleged, the court will allow him to file an amended complaint to provide the court

with sufficient factual support for his claim that the Doe defendants were deliberately

indifferent to his serious medical condition when they failed to schedule the

appointment. If Headrick concludes that their failure to schedule the appointment

was merely a mistake or inadvertent, he may voluntarily dismiss this case. If he

                                            6
voluntarily dismisses this case, the court will not assess a strike under 28 U.S.C. §

1915(g) based on his failure to state a claim.

3. Conclusion

      THEREFORE, IT IS ORDERED that Headrick’s motion for leave to proceed

without prepaying the filing fee (ECF No. 2) is GRANTED.

      IT IS FURTHER ORDERED that the complaint fails to state a claim.

      IT IS FURTHER ORDERED that Headrick may file an amended complaint

that complies with the instructions in this order on or before September 27, 2019.

If Headrick files an amended complaint by the deadline, the court will screen the

amended complaint under 28 U.S.C. § 1915A. If Headrick does not file an amended

complaint or does not move to voluntarily dismiss his complaint by the deadline, the

court will dismiss this case based on his failure to state a claim in his original

complaint and will issue him a “strike” under 28 U.S.C. § 1915(g).

      IT IS FURTHER ORDERED that the Clerk’s Office mail Headrick a blank

prisoner complaint form and a copy of the guide entitled “Answers to Prisoner

Litigants’ Common Questions,” along with this order.

      IT IS FURTHER ORDERED that the agency having custody of Headrick

shall collect from his institution trust account the $337.69 balance of the filing fee by

collecting monthly payments from Headrick’s prison trust account in an amount

equal to 20% of the preceding month’s income credited to Headrick’s trust account

and forwarding payments to the Clerk of Court each time the amount in the account

exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly

                                           7
identified by the case name and number assigned to this case. If Headrick is

transferred to another county, state, or federal institution, the transferring

institution shall forward a copy of this order along with his remaining balance to the

receiving institution.

      IT IS FURTHER ORDERED that a copy of this order be sent to the officer

in charge of the agency where Headrick is confined.

      IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-

Filing Program institutions1 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs who are

inmates at all other prison facilities must submit the original document for each filing

to the court to the following address:

                           Office of the Clerk
                           United States District Court
                           Eastern District of Wisconsin
                           362 United States Courthouse
                           517 E. Wisconsin Avenue
                           Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the matter.

      Headrick is further advised that failure to make a timely submission may

result in the dismissal of this case for failure to prosecute. In addition, the parties




1
  The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,
and Oshkosh Correctional Institution.
                                       8
must notify the Clerk of Court of any change of address. Failure to do so could result

in orders or other information not being timely delivered, thus affecting the legal

rights of the parties.

      Dated in Milwaukee, Wisconsin this 26th day of August, 2019.




                                              WILLIAM E. DUFFIN
                                              U.S. Magistrate Judge




                                          9
